PER Curiam.
For the reasons stated by Judge Powers in the lower court in his memorandum and order of February 25, 1964, the application of Haywood Earl Journigan for leave to appeal from the order denying' him post conviction relief from imprisonment for robbery with a deadly weapon is hereby denied.
The applicant’s appeal from the original trial, Journigan v. State, 223 Md. 405, 164 A. 2d 896 (1960), did not raise the issues of probable cause for his arrest or the introduction of evidence as a result thereof. In any event, the applicant’s trial and final conviction was prior to Mapp v. Ohio, 367 U. S. 643 (1961), at a time when illegally seized evidence was admissible in a trial on a charge which was a felony. Nance v. Warden, 239 Md. 404, 211 A. 2d 739 (1965).

Application denied.